TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2014



                                     NO. 03-13-00488-CV


                          U.S. Bank National Association, Appellant

                                                v.

                    Falcon Pointe Community Association, Inc., Appellee




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 22, 2012. U.S. Bank

National Association has filed a motion to dismiss the appeal, and having reviewed the record,

the Court agrees that the appeal should be dismissed. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.